Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,7-9,11-13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. US 2018/0175993 in view of Kim et al. US 2018/0262250
	
	Reclaim 1
 Onggosanusi discloses a method for wireless communication, comprising: 
jointly coding, by a user device, a set of Channel State Information (CSI) parameters (para#151,153,163,208, teach jointly encoding Channel State Information (CSI) parameters);	wherein the set of CSI parameters comprises a first-level reference signal (fig.6 shows at least a first-level RSRP) received power (RSRP) value that is jointly coded with at least another first-level RSRP value or a Channel State Information Reference Signal (CSI-RS) resource indicator (para#132,163 jointly encoding teach RSRP and CRI (CSI-RS resource indicator); transmitting the set of CSI parameters to a base station (para#122, 134,138-139, 163, transmitting (reporting) set of CSI parameters to base station); expect at a time-frequency resource position.  

However, Kim discloses (fig.15-16) transmitting CSI parameters at a time-frequency resource position (para#12; fig,15-16; para#219,229 teach transmission CRI, PMI, CQI, DMRS as CSI parameters at time-frequency resource position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by Kim and transmitting CSI parameters at a time-frequency resource position.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by Kim and transmitting CSI parameters at a time-frequency resource position for the benefit of
Enabling of reporting the parameters together (para#220).

Reclaim 3
 Onggosanusi discloses wherein the set of CSI parameters is included in channel state information (abstract; para#122,132,138-139,163 teach parameters includes in CSI).
Reclaim 4
 	Onggosanusi discloses wherein the channel state information further includes at least one of: a channel quality indicator (CQI), a precoding matrix indicator (PMI), or a rank indication (RI) (abstract teaches CSI including RI; para#122,124,134 teach includes CQI, PMI, RI).

Reclaim 5
 	Onggosanusi discloses a method for wireless communication, comprising: 
receiving, by a base station, a set of Channel State Information (CSI) parameters from a user device (para#122, 134,138, 163, receiving (reporting) set of CSI parameters to base station; abstract); wherein the set of CSI parameters comprises (fig.6 shows at a least first-level RSRP) a first-level reference signal received power (RSRP) value that is jointly coded with at least another first-level RSRP value or a Channel State Information Reference Signal (CSI-RS) resource indicator (para#132, 163 jointly encoding teach RSRP and CRI (CSI-RS resource indicator); expect at a time-frequency resource position.  

However, Kim discloses (fig.15-16) reception CSI parameters at a time-frequency resource position (para#12; fig,15-16; para#219,229 teach transmission CRI, PMI, CQI, DMRS as CSI parameters at time-frequency resource position to base station. Therefore, reception at the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by Kim and reception CSI parameters at a time-frequency resource position.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by Kim and reception CSI parameters at a time-frequency resource position for the benefit of
Enabling of receiving the parameters together (para#220).

Reclaim 7
 Onggosanusi discloses wherein the set of CSI parameters is included in channel state information (abstract; para#122,132,138-139,163 teach parameters includes in CSI)
Reclaim 8
 	Onggosanusi discloses wherein the channel state information further includes at least one of: a channel quality indicator (CQI), a precoding matrix indicator (PMI), or a rank indication (RI) (abstract teaches CSI including RI; para#122,124,134 teach includes CQI, PMI, RI).
Reclaim 9
 	Onggosanusi discloses (fig.3a) a device for wireless communication (116), 
comprising a processor (340) that is configured to (para#97,101): jointly code, a set of Channel State Information (CSI) parameters (para#151,153,163,208, teach jointly encoding Channel State Information (CSI) parameters); wherein the set of CSI parameters comprises a first-level reference signal (fig.6 shows at a least first-level RSRP) received power (RSRP) value that is jointly coded with at least another first-level RSRP value or a Channel State Information Reference Signal (CSI-RS) resource indicator (para#132,163 jointly encoding teach RSRP and CRI (CSI-RS resource indicator); transmit the set of CSI parameters to a base station (para#122, 134,138-139, 163, transmitting (reporting) set of CSI parameters to base station); expect at a time-frequency resource position.  

However, Kim discloses (fig.15-16) transmitting CSI parameters at a time-frequency resource position (para#12; fig,15-16; para#219,229 teach transmission CRI, PMI, CQI, DMRS as CSI parameters at time-frequency resource position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 9 as taught by Kim and transmitting CSI parameters at a time-frequency resource position.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 9 as taught by Kim and transmitting CSI parameters at a time-frequency resource position for the benefit of
Enabling of reporting the parameters together (para#220).

Reclaim 11
 Onggosanusi discloses wherein the set of CSI parameters is included in channel state information (abstract; para#122,132,138-139,163 teach parameters includes in CSI).
Reclaim 12
 	Onggosanusi discloses wherein the channel state information further includes at least one of: a channel quality indicator (CQI), a precoding matrix indicator (PMI), or a rank indication (RI) (abstract teaches CSI including RI; para#122,124,134 teach includes CQI, PMI, RI).

Reclaim 13
 	Onggosanusi discloses wherein a device for wireless communication, comprising (fig.3b;102);
a processor (376,378; para#106,109) that is configured to: receive, by a base station, a set of Channel State Information (CSI) parameters from a user device (para#122, 134,138, 163, receiving (reporting) set of CSI parameters to base station; abstract); wherein the set of CSI parameters comprises (fig.6 shows at a least first-level RSRP) a first-level reference signal received power (RSRP) value that is jointly coded with at least another first-level RSRP value or a Channel State Information Reference Signal (CSI-RS) resource indicator (para#132, 163 jointly encoding teach RSRP and CRI (CSI-RS resource indicator); expect at a time-frequency resource position.  
However, Kim discloses (fig.15-16) reception CSI parameters at a time-frequency resource position (para#12; fig,15-16; para#219,229 teach transmission CRI, PMI, CQI, DMRS as CSI parameters at time-frequency resource position to base station. Therefore, reception at the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 13 as taught by Kim and reception CSI parameters at a time-frequency resource position.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 13 as taught by Kim and reception CSI parameters at a time-frequency resource position for the benefit of Enabling of receiving the parameters together (para#220).

Reclaim 15
 Onggosanusi discloses wherein the set of CSI parameters is included in channel state information (abstract; para#122,132,138-139,163 teach parameters includes in CSI).
Reclaim 16
 	Onggosanusi discloses wherein the channel state information further includes at least one of: a channel quality indicator (CQI), a precoding matrix indicator (PMI), or a rank indication (RI) (abstract teaches CSI including RI; para#122,124,134 teach includes CQI, PMI, RI).

Allowable Subject Matter
Claims 2,6,10,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reclaims 2,10	
Prior art reference of records failed to teach or disclose Determining a second-level RSRP value that is a differential value based on the first-level RSRP value; and transmitting the second-level RSRP value to the base station.

Reclaims 6,14	
Prior art reference of records failed to teach or disclose receiving, by the base station, a second-level RSRP value that is a differential value based on the first-level RSRP value; and determining a reference signal received power according to the first-level RSRP value and the second-level RSRP value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631